Citation Nr: 1751941	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  12-02 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hypertension, including as secondary to 
hyperlipidemia and/or diabetes mellitus, type II.  

2.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979 and from June 1980 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2009 and April 2010 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Des Moines, Iowa.

In January 2013, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the record. 

In January 2015, the Board granted service connection for coronary artery disease and remanded the issues of hypertension and diabetes mellitus, type II, for additional development.  

In April 2017, the Board further requested an opinion from a specialist regarding the Veteran's claim for service connection for diabetes mellitus, type II.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.   
 
The claim of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's diabetes mellitus, type II, is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his diabetes mellitus, type II, is etiologically related to his exposure to pesticides in service. See January 2013 Hearing Transcript p.3. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  

It is undisputed that the Veteran has a present disability of diabetes mellitus, type II. See June 2009 Statement from Dr. K.M. attesting to personally treating the Veteran since approximately 2007 for type II diabetes.  

The Board further finds no reason to doubt the Veteran's credibility as to his in-service exposure to chemicals as a pesticide applicator and the frequency of such exposure.  His military occupational specialty as a Preventative Medical Technician and Medical Field Services Technician are consistent with his testimony presented at the hearing.  See January 2013 Hearing Transcript pp. 4-6.  In this capacity, he was required to formulate, mix and apply pesticides which included chlorinate hydrocarbons such as chloradane, lindane, and organophosphates such as diazinon and malathion. See June 2009 Statement from Dr. K.M.  Thus, as the determinative issue involves the etiological connection between type II diabetes and service, competent medical evidence is required.

In this regard, the Board finds the May 2017 VA specialist's opinion rendered by a board certified endocrinologist constitutes the most probative medical evidence of record supporting a nexus between the Veteran's present disability and service.  The specialist's opinion focused on the resultant risk of developing type II diabetes from exposure to pesticides, specifically chlorinated hydrocarbons.  Citing to medical literature and review of the Veteran's pertinent medical history, the physician found that exposure to such chlorinated hydrocarbons could have directly increased the Veteran's future risk of developing type II diabetes.  Based on such finding, the physician concluded that it was likely that the Veteran's exposure in service could have caused his current diabetes disability. See May 2017 VA Specialist's Opinion.  

In light of the favorable conclusion, the Board finds that service connection for diabetes mellitus, type II, is warranted.


ORDER

Service connection for diabetes mellitus, type II, is granted. 


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on the Veteran's claim of service connection for hypertension, including as secondary to 
hyperlipidemia and/or diabetes mellitus, type II.  


At his hearing in January 2013, the Veteran testified that his hyperlipidemia that he had in service "ultimately resulted in coronary artery disease and hypertension." See Hearing Transcript p. 14.  He explained that his treating physicians told him that his coronary artery disease could have developed due to hypertension. Id.  He further explained that in the medical field, hypertension is "a known side effect of blocked arteries ... [i]f you have a reduction in luminal volume or dimension then you'd have an increase in blood pressure." Id. at 15. 
 
The record reflects two statements submitted by the Veteran's treating physician, Dr. K.M., dated December 2008 and February 2013, regarding the development of hypertension and coronary artery disease as a result of hyperlipidemia.  Basically, both opinions provide the relationship between hypertension as caused by hyperlipidemia and coronary artery disease as caused by hyperlipidemia. 
   
The Board observes that the Veteran is currently service connected for coronary artery disease and now, as allowed by Board decision above, service-connected for type II diabetes.  The Veteran is not, however, service-connected for hyperlipidemia.  

The record is absent for any medical evidence linking hypertension to a service-connected condition, in particular his service-connected coronary artery disease and diabetes mellitus.  Thus, remand is necessary to obtain an opinion contemplating the Veteran's testimony and an opinion supporting a finding for hypertension on a secondary basis.   

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to provide information and evidence necessary to establish service connection for hypertension on a secondary basis.     

2. Obtain an opinion with an appropriate medical professional to determine the nature and etiology of his hypertension.  The Veteran's claims file, to include a copy of the decision, must be made available to the examiner along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.   If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.
 
After reviewing the claims file and conducting appropriate testing, if any, the examiner is to provide an opinion as to the following: 

a) The examiner is asked to specifically address whether the Veteran's hypertension is at least as likely as not (a 50 percent or greater probability) proximately due to or the result of the Veteran's service-connected conditions, to include coronary artery disease and type II diabetes. 

b) The examiner is also asked to specifically address whether the Veteran's hypertension is at least as likely as not (a 50 percent or greater probability) aggravated, beyond the natural progress of the disease, by the Veteran's service-connected conditions, to include coronary artery disease and type II diabetes.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examination opinion must reflect consideration of the Veteran's January 2013 hearing testimony setting forth a complete rationale for all findings and conclusions.  

3. After completing the requested actions, and any additional development deemed warranted, readjudicate the claim for service connection for hypertension in light of all pertinent evidence and legal authority.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


